DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Dieter (DE 10112802).
With regard to claim 1, Dieter teaches a combination of an extraction device for a worktop and a pan (see FIG. 1), the extraction device comprising a worktop (4) having at least one pan support (2) for supporting the pan, wherein the worktop further comprises an extraction opening (the sucking pipe 3 traverses the cooking surface 4, which is then provided with an opening passageway therethrough, FIG. 1) which is provided in a main surface (7) of the worktop (4) and arranged close to the at least one pan support (2), and an extraction motor (6) in communication with the extraction opening via an associated extraction duct and arranged to provide an area of low pressure in the extraction opening for extracting cooking fumes, further comprising an extraction area displacement element  (1, 9, 10, 11; FIG. 1) which, when the pan is placed on the pan support (2) during operation, is configured to move the area (sucking 
Dieter does not explicitly teach the terms of an area of low pressure; however, it is submitted that once the pan is placed within the pan support, as the rim of the pan is closest to the extraction area displacement element, the rim of the pan would necessarily be an area of low pressure due to its proximity, and further, the location of the suction element 1 can be adjusted to be placed closer to the pan (FIG. 1; pg. 3, ln. 3-5).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to understand that the aforementioned structural features of Dieter teach an area of low pressure, as suggested and taught by Dieter, for the purpose of providing enhanced extraction of fumes originating from the pan (FIG. 1; pg. 3, ln. 3-5).
With regard to claim 2, Dieter teaches the extraction area displacement element (1, 9, 10, 11; FIG. 1) comprises a duct like assembly in communication with the extraction opening (FIG. 1).
With regard to claim 3, Dieter teaches the extraction area displacement element (1, 9, 10, 11; FIG. 1) comprises a redirection body arranged to redirect cooking fumes from the rim of the pan towards the extraction opening.
With regard to claim 5, Dieter teaches the extraction area displacement element (1, 9, 10, 11; FIG. 1) is a separate part (FIG. 1).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dieter (DE 10112802) in view of Wilhelm (DE 102008050723).
With regard to claim 7, Dieter teaches a combination of an extraction device for a worktop and a pan (see FIG. 1), the extraction device comprising a worktop (4) having at least one pan support (2) for supporting the pan, wherein the worktop further comprises an extraction opening (the sucking pipe 3 traverses the cooking surface 4, which is then provided with an opening passageway therethrough, FIG. 1) which is provided in a main surface (7) of the worktop (4) and arranged close to the at least one pan support (2), and an extraction motor (6) in communication with the extraction opening via an associated extraction duct and arranged to provide an area of low pressure in the extraction opening for extracting cooking fumes, further comprising an extraction area displacement element  (1, 9, 10, 11; FIG. 1) which, 
Dieter does not explicitly teach the terms of an area of low pressure; however, it is submitted that once the pan is placed within the pan support, as the rim of the pan is closest to the extraction area displacement element, the rim of the pan would necessarily be an area of low pressure due to its proximity, and further, the location of the suction element 1 can be adjusted to be placed closer to the pan (FIG. 1; pg. 3, ln. 3-5).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to understand that the aforementioned structural features of Dieter teach an area of low pressure, as suggested and taught by Dieter, for the purpose of providing enhanced extraction of fumes originating from the pan (FIG. 1; pg. 3, ln. 3-5).
Furthermore, Dieter does not teach the limitation of the worktop comprises two or more pan supports, and a single extraction opening is provided in the surface of the worktop symmetrically in between the two or more pan supports; however, Wilhelm teaches the worktop comprises two or more pan supports (see multiple cooktops 1 in FIG. 8), and a single extraction opening (2) is provided in the surface of the worktop symmetrically in between the two or more pan supports (FIG. 8).  
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Dieter reference, to include the worktop comprises two or more pan supports, and a single extraction opening is provided in the surface of the worktop symmetrically in between the two or more pan supports, as suggested and taught by Wilhelm, for the purpose of providing additional cooking areas.
	
Allowable Subject Matter
Claims 4, 6, 8-16, and 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W ISKRA/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761